 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Mansoor Ahmed
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-224 LJO
12                                Plaintiff,             STIPULATION TO CONTINUE
                                                         SENTENCING; FINDINGS AND
13   v.                                                  ORDER
14   MANSOOR AHMED,                                      DATE: December 16, 2019
                                                         TIME: 8:30 a.m.
15                                Defendants.            JUDGE: Hon. Lawrence J. O’Neill
16

17
                                                STIPULATION
18
            COMES NOW, Defendant, Mansoor Ahmed, by and through his attorney of record, Monica
19
20 L. Bermudez and The United States of America, by and through its counsel of record hereby stipulate

21 as follows:

22          1.      By previous order, this matter was set for sentencing on Tuesday October 15, 2019.
23
            2.      By this stipulation, defendant now moves to vacate the sentencing and set this matter
24
     for sentencing on December 16, 2019 at 8:30 a.m. before the Honorable Lawrence J. O’Neill, and to
25
     exclude time between the date of this stipulation and December 16, 2019 under 18 U.S.C. §§
26
     3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv). The government joins in this request.
27

28          3.      The parties agree and stipulate, and request that the Court find the following:
                                                        1
29

30
            a.      Counsel for Mansoor Ahmed needs additional time to discuss the final presentence
 1
     investigation report with her client and prepare a sentencing memorandum on her client’s behalf.
 2

 3          b.      The government does not object to, and agrees with, the requested continuance.

 4          c.      Based on the above-stated findings, the ends of justice served by continuing the case
 5 as requested outweigh the interest of the public and the defendant in a trial within the original date

 6
     prescribed by the Speedy Trial Act.
 7
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 8
     seq., within which trial must commence, the time period of the date of this stipulation to December
 9

10 16, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

11 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the Court at

12 defendants’ request on the basis of the Court's finding that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendants in a speedy trial.

14
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
15
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
16
     a trial must commence.
17

18 IT IS SO STIPULATED.

19 DATED: October 4, 2019
20                                         /s/ Monica L. Bermudez
                                           MONICA L. BERMUDEZ
21                                         Counsel for Defendant
                                           MANSOOR AHMED
22

23

24 DATED: October 4, 2019
                                           /s/Vincente Tennerelli
25                                         VINCENTE TENNERELLI
                                           Assistant United States Attorney
26

27

28
                                                        2
29

30
                                                   ORDER
 1

 2
            The time period of the date of this order to December 16, 2019 inclusive, is deemed
 3
     excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it
 4
     results from a continuance granted by the Court at defendants’ request on the basis of the Court’s
 5
     finding that the ends of justice served by taking such action outweigh the best interest of the public
 6
     and the defendant in a speedy trial. NO FURTHER CONTINUANCES.
 7

 8 IT IS SO ORDERED.
 9
        Dated:     October 4, 2019                          /s/ Lawrence J. O’Neill _____
10                                                 UNITED STATES CHIEF DISTRICT JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        3
29

30
